Citation Nr: 1755210	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-06 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back pain with right leg symptoms.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a shoulder disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchitis.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for numbness of the right index finger.


8.  Entitlement to service connection for a right arm disorder.


REPRESENTATION

Appellant represented by:	Gerald A. Kiehl, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1994.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2012 rating decision, by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's attempt to reopen his claims of entitlement to service connection for low back pain with pain in the right leg, service connection for a left leg condition, and service connection for bronchitis.  That rating action also denied service connection for bilateral hearing loss, service connection for tinnitus, service connection for numbness of the right index finger, service connection for a right shoulder condition, service connection for right leg numbness, service connection for left leg numbness, and service connection for a right arm disorder.  He perfected a timely appeal to that decision.  

On July 7, 2016, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC. A transcript of the hearing is of record.  

During that hearing, the Veteran clarified that his claim regarding a right leg disability was based on his belief that his right leg symptoms are due to an in-service low back injury.  He also clarified that his claim involving his left leg was limited to a neurological problem resulting from overcompensation for his right leg symptoms and that he was not claiming any other disability of his left leg.  The Board has therefore characterized these claims as listed on the title page above.  


FINDINGS OF FACT

1.  In an unappealed decision of June 2010, the RO denied the Veteran's attempt to reopen his claim of entitlement to service connection for low back pain with pain in the right leg.  

2.  The evidence received since June 2010 does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection for low back pain with right leg symptoms.  

3.  In a June 2010 rating decision, the RO denied service connection for a left leg disorder; the Veteran did not perfect an appeal of that decision, and the decision became final.   

4.  The evidence received since the June 2010 rating decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for a left leg disorder.  

5.  In a June 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a shoulder disorder.  The Veteran was notified of the decision and his appellate rights, but did not initiate an appeal within one year of notification of the decision.  

6.  The evidence received since June 2010 does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection for a shoulder disorder.  

7.  In an unappealed March 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bronchitis.  

8.  The evidence received since March 2007 does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection for bronchitis.  

9.  The Veteran does not have a hearing loss disability of the right ear for VA purposes.  

10.  The Veteran's current left ear hearing loss disability did not have onset during his active service, was not caused by his active service and did not manifest within one year of separation from active service.  

11.  The Veteran's tinnitus did not have onset in active service, did not manifest within one year of separation from active service, and is not otherwise related to active service.  

12.  The Veteran does not have any current disability manifested by numbness of the right index finger.  

13.  The Veteran does not have a current right arm disability.  



CONCLUSIONS OF LAW

1.  The June 2010 rating decision denying service connection for a low back disorder is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).  

2.  The criteria for reopening a claim of entitlement to service connection for a low back disorder with right leg symptoms have not been met.  38 U.S.C. §§ 5108, 7104(b) (2012); 38 C.F.R. § 3.156 (2017).  

3.  The June 2010 rating decision denying the claim for service connection of a left leg disorder is final.  38 U.S.C.  §§ 5108, 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

4.  The criteria for reopening a claim of entitlement to service connection for a left leg disorder have not been met.  38 U.S.C § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

5.  The June 2010 rating decision denying the claim for service connection for a shoulder disorder is final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

6.  The criteria for reopening a claim of entitlement to service connection for a shoulder disorder have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

7.  The March 2007 rating decision denying the claim of entitlement to service connection for bronchitis is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).  

8.  The criteria for reopening a claim of entitlement to service connection for bronchitis have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).  

9.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C. 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

10.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2017).  

11.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2017).  

12.  The criteria for service connection for numbness of the right index finger have not been met.  38 U.S.C. §§  1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

13.  The criteria for service connection for a right arm disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and Regulations.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and a an organic disease of the nervous system, to include sensorineural hearing loss, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

Generally, a claim which has been denied in an unappealed RO decision is final and may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1100 (2017).  If an RO decision is appealed to the Board and the Board issues a decision, that Board decision subsumes the underlying decision.  38 C.F.R. § 20.1104 (2017).  Unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final on the date of mailing stamped on the face of the decision.  38 U.S.C. § 7103 (a); 38 C.F.R. § 20.1100.  

The exception to this rule of not reviewing the merits of a finally disallowed claim is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

II.  Factual background & Analysis-Claim to reopen S/C-Low back pain.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C  §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Historically, the Veteran initially filed a claim for service connection for a low back disorder in May 2001.  At that time, the record included the Veteran's service treatment records (STRs) which showed that he was seen on several occasions for complaints of low back pain.  The STRs show that the Veteran was seen in September 1991for history of intermittent low back pain since a football injury; he was seen by a chiropractor before he enlisted with manipulation.  The assessment was low back pain, mild recurrent.  In November 1991, the Veteran was seen for follow up of acute low back strain, sustained two weeks ago.  The Veteran reported a previous high school football injury to the back.  The assessment was acute low back strain, slow resolving; he was prescribed medication and moist heat.  The Veteran was again seen in February 1992 with a 2 year history of low back pain; the assessment was mechanical low back pain.  In October 1992, he was seen with back pain pre-USMC while cleaning up home area after a tornado; the assessment was LS strain, improved.  

A VA examination report, dated in January 2001, reflects a diagnosis of possible spondylolysis of the lumbar five-sacral one level from football.  

By a rating action in May 2001, the RO denied the claim for service connection for a low back pain with pain in the right leg, based on a finding that the STRs showed treatment for low back pain after a football injury, but there was no clinical evidence of a residual disability on the separation examination in May 1994.  The Veteran did not file a notice of disagreement (NOD) with that determination within one year of the notification thereof in May 2001.  

In March 2010, the Veteran submitted a request to reopen the claim of entitlement to service connection for a low back and leg disorder.  By a rating action in June 2010, the RO confirmed the previous denial of the Veteran's claim for service connection for a low back disorder.  He did not appeal that decision within one year of the notice thereof.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the June 2010 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2017).  New and material evidence is therefore required to reopen the claim of service connection for a low back disorder.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

The Veteran's request to reopen his claim of service connection for a low back disorder (VA Form 21-4138) was received in August 2011.  Submitted in support of the claim were VA progress notes dated from May 2011 to September 2011.  In May 2011, the Veteran was diagnosed chronic lower back pain.  A physical therapy consultation note, dated in September 2011, indicates that the Veteran reported a history of lower back and knee pain; he wasn't sure what caused his back to hurt, although he had some pain when playing football for the marines while in the service.  He also had some tingling in his feet in the morning.  The assessment was lumbar derangement below the knees.  

Also submitted in support of the claim were Capri records (VA progress notes) dated from November 2011 to May 2013 reflecting ongoing treatment for complaints of back pain.  During a clinical visit in April 2012, the Veteran complained of neck pain radiating to the shoulders and mid back.  When seen in January 2013, he was seen for routine follow up visit; the assessment was chronic lower back pain.  

At his personal hearing in July 2016, the Veteran indicated that he served as a military police from 1990 to 1994.  The Veteran indicated that he suffered an injury to the lower back while playing flag football with the Marine Corps football team.  The Veteran also related that he has a right leg disorder that stems from a nerve damage which is probably related to the lower back from the football injury.  

The Board finds that all of this evidence is "new" as it has not been previously considered.  However, after review, the Board determines that none of it is "material" to an unestablished fact necessary to support the Veteran's claim.  That is, the evidence received since the June 2010 determination does not provide competent and probative evidence that the Veteran's low back disorder is linked to an inservice injury.  Therefore the criteria to reopen the claim have not been met.  

While the newly submitted treatment reports reflect that the Veteran received clinical evaluation for complaints of low back pain, none of them address the relationship between the current low back disorder and the inservice injury.  What was missing in 2010 and is still missing is evidence demonstrating a relationship between the football injury in service and the onset of his current low back pain with right leg pain.  Therefore, while these treatment records are "new," they are not "material," as they are not probative to an unestablished fact necessary to support the claim.  

Finally, to the extent that the Veteran has asserted that his low back disorder was related to active duty service, the RO already considered and rejected such assertions when it denied the claim in June 2010.  Descriptions of in service football injury was reported by the Veteran, and considered by the RO.  Current statements are not actually "new" for purposes of 38 C F R. § 3.156; Bostain v West, 11 Vet App 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The Veteran's arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).  The statements are simply not new and material to the critical question of this case. 

Thus, the additional evidence does not raise a reasonable possibility that the Veteran has a low back disorder that was aggravated in service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for a low back disorder is not reopened.  38 C F R. § 3.156 (a).  

The Veteran's additional lay statements and hearing testimony regarding the etiology of his low back pain with pain in the right leg are cumulative, and not new evidence; he raised the same contentions in his initial claim seeking service connection for a low back disorder.  To the extent that he is seeking to relate his low back condition to an injury sustained while playing football in service, in the absence of any medical opinion in support of a nexus, such assertions are not competent (and not material) evidence, as he is a layperson, and is not shown to have the requisite expertise to provide an opinion on what is essentially a medical question.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).  Moreover, merely submitting more recent records of ongoing evaluation and treatment is not reason to reopen a claim - especially where, as here, the existence of the claimed disability already was acknowledged when previously considering and denying the claim.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.).   

In fact no additional evidence received since the June 2010 rating decision is new and competent evidence tending to relate low back arthralgia to an incident of service.  

III.  Factual background & Analysis-Claim to reopen S/C-left leg/knee disorder.

The Veteran's claim of entitlement to service connection for a left leg/left knee disorder was denied in a rating action in June 2010.  The evidence considered at the time of the June 2010 rating decision included STRs.  The STRs are negative for any complaints, treatment of or a diagnosis of a left leg or left knee disorder.  In fact, at the time of the separation examination in May 1994, clinical evaluation of the lower extremities was normal.  

The June 2010 rating decision denied the Veteran's claim of entitlement to service connection for a left leg/left knee disorder on the basis that there was no evidence of treatment for or a diagnosis of a chronic left leg/knee condition in service, and no evidence to show a current diagnosis related to service.  Thus the unestablished facts at that time were the in-service service and nexus elements.  The Veteran did not file an NOD with that determination within one year of the notification thereof in June 2010.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the June 2010 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2017).  New and material evidence is therefore required to reopen the claim of service connection for a left knee disorder.  See 38 U.S.C.A. § 5108 (West 2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

Since the denial of the Veteran's claim in June 2010, the evidence submitted includes private treatment reports dated from September 2009 to October 2009, VA progress notes dated May 2011 to May 2013, and statements submitted by the Veteran in support of his claims, as well as testimony before the undersigned VLJ.  

The medical evidence reflects that the Veteran received ongoing clinical evaluation for complaints of chronic knee pain.  In May 2011, the Veteran was diagnosed with left knee arthralgia.  An x-ray of the left knee, dated in August 2011, revealed minimal degenerative changes, otherwise unremarkable.  A physical therapy consultation note, dated in September 2011, reflects a diagnosis of left knee arthralgia.  

The Board notes that the treatment records documenting a current diagnosis of a left knee condition, diagnosed as left knee arthralgia, and the lay statements from the Veteran is new evidence, as the evidence was not previously associated with the record.  However, it is not material.  Specifically, as there is no evidence showing that the Veteran's current diagnosis of left knee arthralgia is related to service, the Board finds that the additional evidence received since June 2010 does not address the unestablished fact necessary to substantiate the claim of entitlement to service connection for a left leg/knee disorder, does not raise a reasonable possibility of substantiating such claim, and is not new and material.  As the threshold burden of submitting new and material evidence to reopen the finally disallowed claim have not been met, the benefit-of-the-doubt doctrine is not applicable.  Hence the claim may not be reopened.  

IV.  Factual background & Analysis-claim to reopen S/C for left shoulder disorder.

As noted above, the Veteran's claim for a shoulder disorder was initially denied in June 2010.  

Historically, the Veteran initially filed a claim for service connection for a shoulder disorder in March 2010.  At that time, the record included the Veteran's STRs which show that he was in July 1991 for complaints of neck pain and painful muscle in the left shoulder; the assessment was acute thoracic strain.  The Veteran was seen in December 1992 with a history of low back pain for the past year; he also complained of left shoulder pain.  He stated that his left shoulder had been bothering him for the past 3 weeks.  He reported injuring his shoulder playing football on the base team.  He reported tingling into his left hand upon waking and for about 2 hours after.  The assessment was subacromial bursitis.  In March 1993, the Veteran had a 3 months history of pain in the posterior aspect of the AC joint; an x-ray study of the left shoulder showed no bony abnormalities.  In 1993, the Veteran was diagnosed with impingement of the left shoulder.  On the occasion of the separation examination in May 1994, the Veteran denied any arthritis or bursitis or painful or trick shoulder; clinical evaluation of the upper extremities was normal.  

By a rating action in June 2010, the RO denied the claim for service connection for a shoulder disorder, based on a finding that, while the STRs showed treatment for left shoulder pain assessed as impingement of the shoulder, the separation examination in May 1994 showed a normal upper extremity and no evidence of a chronic shoulder condition.  Therefore, it was determined that no permanent residual or chronic disability subject to service connection was shown by the STRs or demonstrated by evidence following service.  The Veteran did not file an NOD  with that determination within one year of the notification thereof in June 2010.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the June 2010 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2017).  New and material evidence is therefore required to reopen the claim of service connection for a right shoulder disorder.  See 38 U.S.C.A. § 5108 (West 2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

In a statement in support of claim (VA Form 21-4138), dated in August 2011, the Veteran indicated that he was seeking to establish a claim for service connection for a right shoulder disorder.  

The evidence received since the June 2010 denial consists of the Veteran's lay statements including his July 2016 hearing testimony, additional VA progress notes, dated from August 2011 to May 2013, reflecting diagnoses of right shoulder arthralgia.  A physical therapy consult, dated in September 2011, reflect a diagnosis of left shoulder arthralgia, left knee arthralgia and lower back pain.  In April 2012, the Veteran was seen for complaints of neck pain radiating to the shoulders and mid back.  In his testimony during the July 2016 hearing, the Veteran reported an in-service injury to his right shoulder and back while playing football with the Marine Corps football team.  He also testified that he had to compensate for his right shoulder in-service injury with his left shoulder and implied that his left shoulder now had a disability.  The Veteran is competent to provide lay evidence of in-service injuries.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that non-expert witnesses are competent to report that which they have observed with their own senses).  Regardless of the confusion over which shoulder he injured, this is essentially duplicative of his report of an injury during service at the time of his initial 2010 claim.  Therefore, it is not new evidence.  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for a right shoulder disorder have not been met.  

V.  Factual background & Analysis-Claim to reopen S/C-Bronchitis.

With respect to the claim for bronchitis, the Veteran initially filed a claim for service connection for bronchitis (VA Form 21-4138), was received in October 2006.  At that time, the record included the Veteran's STRs.  The records indicate that the Veteran was seen on February 6, 1991with complaints of multi symptoms of headache, sore throat, dizziness, and feeling hot; it was noted that he had a recent history of bronchitis treated for 10 days.  The assessment was sinus congestion and moderate dehydration.  On February 8, 1991, the Veteran was seen for follow up evaluation of bronchitis; he reported feeling much better.  The assessment was bronchitis, resolving.  The separation examination, dated in May 1994, was negative for any complaints or clinical findings of a lung disorder; clinical evaluation of the lungs and chest was normal, and a chest x-ray was also within normal limits.  

Submitted in support of the claim were private treatment reports dated from March 2006 to October 2006.   Chest x-ray in March 2006 was negative.  An office note, dated in July 2006, indicates that the Veteran had been seen on June 30, 2006 with bronchitis and sinusitis; he was treated with Mucinex, Levaquin and Claritin.  The impression was pharyngitis, fatigue, myalgias.  Another treatment note, dated June 30, 2006, reflects that the Veteran was seen for sore throat, ear pain, headaches, and shortness of breath for the past several days.  He was complaining of some shortness of breath and coughing.  He also had some earaches and feels that they are stopped up and headaches.  He did not have any chest pains.  He denied smoking or drinking.  The assessment was acute bronchitis and sinusitis.  A chest x-ray did not show any acute infiltrate.  In October 2006, it was noted that the Veteran was seen with complaints of continued respiratory symptoms.  At that time, it was noted that he had had paroxysms of cough and rattling of his chest, and his coughing was so bad that he sometimes gags and vomits.  The assessment was bronchitis, acute.  

By a rating action in March 2007, the RO denied the claim for service connection for bronchitis, based on a finding that while there is one record of treatment in service for bronchitis, no permanent residual or chronic disability subject to service connection is shown by the STRs or demonstrated by evidence following service.  It was also determined that there was no link between a current condition and military service.  A notice of disagreement with that decision (NOD) was received in October 2007, and a statement of the case (SOC) was issued in February 2008; however, the Veteran did not perfect an appeal of that decision and it became final. 38 U.S.C. § 7105 (c); 38 C.F.R. § 20.1103.  

Because the Veteran did not appeal the March 2007 RO decision, that decision is final based upon the evidence then of record.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  

The evidence received since the March 2007 rating decision consists of additional statements from the Veteran, VA treatment records, and Veteran's testimony offered at a personal hearing in July 2016.  The medical evidence reflects treatment for several unrelated disabilities.  With the exception of the Veteran's own statements, none of the evidence suggests that the Veteran currently has a respiratory disorder, diagnosed as bronchitis that is related to his military service.  

In sum, the evidence added to the record since the March 2007 denial of service connection for bronchitis is not new and material.  The evidence does not relate to an unestablished fact necessary to substantiate the claim.  Stated differently, at the time of the prior decision, there was a lay assertion of a nexus to service and proof of post-service disability.  Since then, nothing has changed with regard to proof of a relationship to service.  The Veteran's assertion that he has bronchitis related to service is the same as his prior claim, and additional medical evidence does not tend to prove a point that had not already been shown.  Accordingly, the Board finds that new and material evidence has not been received, and the Veteran's claim of entitlement to service connection for bronchitis is not reopened.  38 C.F.R. § 3.156 (a) (2017).   

In view of the foregoing, the Board finds that, while some of the evidence received since the last prior denial of service connection was not previously submitted to agency decision makers, none of this additional evidence relates to an unestablished fact necessary to substantiate the claim.  Further, the additional evidence is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.  As stated above, none of the additional evidence received since the prior final denial addresses the claim in a manner not already shown. 

Accordingly, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156 (a).  Inasmuch as new and material evidence adequate to reopen the previously denied claim has not been received, the Board does not have jurisdiction to consider the claim or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  The Veteran's appeal is, therefore, denied.  

VI.  Factual background & Analysis-S/C bilateral hearing loss.

The Veteran contends that he is entitled to service connection for hearing loss due to noise exposure during military service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  

Significantly, the records show that the Veteran served on active duty from November 1990 to August 1994.  At his enlistment examination, in October 1990, an audiometric examination revealed puretone thresholds of 5, 5, 0, 10, 10, and 5 in the right ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels; for the left ear, they were 5, 0, 10, 20, 10, and 10 at the same frequencies.  On the occasion of the separation examination in May 1994, an audiometric examination revealed readings of 5, 5, 0, 5, 0, and 15 at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels; for the left ear, they were 5, 5, 10, 15, 20, and 5 decibels at the same frequencies.  Clinical evaluation of the ears was normal.  

The Veteran's claim for service connection for bilateral hearing loss (VA Form 21-4138) was received in August 2011.  Submitted in support of the claim were private treatment reports dated from September 2009 to October 2009.  A treatment note, dated in September 2009, indicates that audiometric testing revealed mild high frequency sensorineural hearing loss in the left ear; however, it was noted that hearing was within normal limits in the right ear.  The assessment was subjective tinnitus, sensorineural hearing loss, unilateral.  

Also submitted in support of the claim were VA progress notes dated from May 2011 to September 2011.  Among the records was an audiology consult note, dated August 2011, reflect that the Veteran reported difficulty hearing out of his left ear.  The Veteran also reported tinnitus, which is constant in both ear, but worse in the left.  Pure tone thresholds revealed hearing was within normal limits at all test frequencies in the right ear; in the left ear, hearing was within normal limits through 2000 Hz with a mild to moderate high frequency SNHL.  

On the authorized audiological evaluation in January 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
10
5
LEFT
10
15
15
30
45

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  The pertinent diagnoses were normal hearing in the right ear, and sensorineural hearing loss in the left ear.  The examiner also reported a diagnosis of tinnitus, with an onset around 2000.  The examiner stated that the Veteran had a diagnosis of clinical hearing loss, and his tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  

In an addendum to the January 2012 VA examination, dated in August 2012, the VA examiner opined that tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner noted that the Veteran reported onset of tinnitus in 2000 which is significantly after military separation.  The examiner further noted that the literature does not support delayed onset of tinnitus after noise exposure.  She noted that the Veteran's tinnitus is most likely related to recreational and vocational noise exposure.  

At his personal hearing in July 2016, the Veteran indicated that he served as a military police from 1990 to 1994.  The Veteran indicated that he was a pistol expert, and they were not provided adequate earplugs.  Therefore, his hearing loss developed as a result of exposure to acoustic trauma while in the Marine Corps working as a military police.  Civilian jobs included working as a highway patrolman in South Carolina, Sheriff's Deputy in Spartanburg, A county coroner, a Wellford policeman, a U.S. Marshall, working with Norfolk Southern Railroad Security, and with a private protection agency.   The Veteran indicated that he was currently employed by a Hollywood production company.  He maintained that his ear was damaged while serving as an MP and got worse over the years; the ear damage also resulted in hearing loss and tinnitus.  

A.  S/C-Right ear.

After a review of the evidence of record, the Board finds that service connection is not warranted for a right ear hearing loss disability.  

Clearly, based on the post-service audiological results, the evidence does not show that at any time during the current appeal period has the Veteran exhibited a current right ear hearing loss disability as defined by VA for disability compensation purposes.  

In this regard, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent evidence reflective of a right ear hearing loss disability as defined by VA at any time during the appeal period.  

Specifically, during the current appeal in this case, no competent evidence of a current right ear hearing loss for VA purposes has been received.  A September 2009 private treatment report indicated that audiometric testing revealed mild high frequency sensorineural hearing loss in the left ear; however, it was noted that hearing was within normal limits in the right ear.  The assessment was sensorineural hearing loss, unilateral.  An August 2011 consult note indicated that pure tone thresholds revealed hearing was within normal limits at all test frequencies in the right ear; in the left ear, hearing was within normal limits through 2000 Hz with a mild to moderate high frequency SNHL.  Moreover, following an audiological evaluation in January 2012, the examiner reported a finding of normal hearing in the right ear.  Thus, service connection for a right ear hearing loss is not warranted.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that he has hearing loss related to in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2012 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to determine by audiometric examination that the Veteran did not have current hearing loss in the right ear and also reviewed the overall record, including the Veteran's history.  

Accordingly, the preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for right ear hearing loss is denied.  See 38 U.S.C. § 5107.  

B.  S/C-left ear hearing loss.

The Veteran maintains that he developed left ear hearing loss as a result of exposure to acoustic trauma while serving as a military police (MP) in the Marine Corps.  

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the claim of service connection for left ear hearing loss.  Significantly, due to the Veteran's occupational specialty, as an MP, noise exposure in service is conceded.  However, as noted above, the STRs reflect that the Veteran's hearing at the time of his separation in March 1994 was documented as being within normal limits.  The first objective clinical documentation of hearing loss is dated in September 2009, approximately 15 years after service separation.  The Board must note the lapse of many years between the Veteran's separation from service and the first diagnosis of sensorineural hearing loss.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

In addition, while the Veteran has a current diagnosis of sensorineural hearing loss of the left ear, there is no competent evidence indicating that there is a relationship between the Veteran's current left ear hearing loss and active service.  The only medical opinion regarding a nexus to military service is the negative opinion provided by the VA examiner.  The Veteran has not submitted any credible and competent evidence of a nexus to service.  Rather, the competent medical opinion of record dissociates the Veteran's service from the onset of his hearing loss.  Significantly, following his VA examination in January 2012, the VA medical examiner stated that the Veteran's left ear hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner noted that, using the October 1990 entry audiogram, which appears to be more reliable, there was a frequency shift in the left ear only at 4000 Hertz level.  The examiner noted that a private audiogram from September 17, 2009 showed high frequency sensorineural hearing loss in the left ear.  She also noted that the Veteran began working in the police force after discharge, which would require weapon fire noise exposure, and he hunts without hearing protection.  The examiner concluded that the left ear hearing loss is due to vocational and recreational noise exposure outside the military.  

Absent competent evidence establishing a link between current hearing loss and service, the Veteran's claim for service connection for a left ear hearing loss cannot be granted.  Again, there is more than a decade gap between the Veteran's discharge from service and the first objective evidence of a disability. The Veteran's statements for treatment purposes place the onset of noticeable hearing loss years after service and there is no competent evidence linking the remote onset to an in-service event.  Rather, the only competent opinion addressing the origin of the disability is a negative opinion.  Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for left ear hearing loss.  See Gilbert, 1 Vet. App. at 55.  

The Board acknowledges the Veteran's assertions that he was exposed to loud noises in service, which he claims caused his hearing loss.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153 (a); 38 C.F.R. §§ 3.303 (a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, relating noise exposure in service to a current disability, especially with a lengthy gap in the medical record and a delay in a noticeable loss, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay assertions.  

Accordingly, the Board does not find that the Veteran's left ear hearing loss has been present since active service and further finds that the competent medical evidence weighs against finding a relationship between current hearing loss and the Veteran's period of active service, to include in-service noise exposure.  The Veteran has not submitted any evidence to contradict the VA examiner's opinion. As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not helpful to this claimant.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

VII.  Factual background & Analysis-S/C-tinnitus.

The Board finds that service connection is not warranted for tinnitus.  As noted above, the STRs do not reflect any complaints of or reference to tinnitus.  While the Veteran indicates that he was exposed to a lot of noise working as an MP in the Marine Corps, the May 1994 separation examination report shows that the ears and drums were normal.  

Moreover, post-service treatment reports show no complaints or references to tinnitus until September 2009, approximately 15 years after service separation.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

In addition, while the Veteran has a current diagnosis of tinnitus, there is no competent evidence indicating that there is a relationship between the Veteran's tinnitus and active service.  The only medical opinion regarding a nexus to military service is the negative opinion provided by the VA examiner.  The Veteran has not submitted any credible and competent evidence of a nexus to service.  

Significantly, following a VA audio examination in January 2012, the examiner reported a diagnosis of tinnitus.   Subsequently, in August 2012, the VA examiner opined that the tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner noted that the Veteran reported onset of tinnitus in 2000 which is significantly after military separation.  The examiner further noted that the literature does not support delayed onset of tinnitus after noise exposure.  She noted that the Veteran's tinnitus is most likely related to recreational and vocational noise exposure.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran. It was accompanied by a clear rationale.  Moreover, no other competent evidence of record refutes that opinion.   

The Board recognizes that the Veteran states that he has tinnitus that is due to noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds the opinion of the VA audiological examiner to be more probative than the Veteran's lay opinion.  The audiologist's opinion is also consistent with the record, which, as noted above, reflects that even by the Veteran's own admission his tinnitus was not noticed until years after service in 2000.  

In summary, there is no competent evidence linking tinnitus to the Veteran's military service, including noise exposure coincident therewith.  In the absence of a link to military service by competent evidence, service connection may not be granted.  As the preponderance of the evidence is against the claim, service connection for tinnitus is denied.  

VIII.  Factual background & Analysis-S/C-numbness of index finger and right arm.

The Veteran seeks service connection for a condition manifested by numbness in the index finger and numbness in the right leg.  

After careful review of the record, the Board finds that service connection is not warranted for numbness of the index finger.  In this regard, the Board notes that the STRs indicat that the Veteran was seen in October 1992 for treatment of a laceration to the left index finger from cutting a pumpkin; he denied any numbness or tingling.  The wound was cleansed and covered with sterile dressing.  The May 1994 separation examination did not report any complaints, findings or diagnoses of a disability manifested by numbness of the left index finger or a right arm disorder.  

The post service VA and non-VA medical evidence, dated from 1996 through 2013 are completely devoid of any mention of treatment for numbness of the left index finger or a right arm disorder.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; see Degmetich v. Brown, 104 F. 3d at 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225.  

A disorder manifested by numbness of the right index finger or a right arm disorder have not been reported during the current appeal.  

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  

In this case, diagnoses of disorders manifested by numbness of the right index finger, numbness of the left leg or a right arm disorder is a complex finding that goes beyond the mere observation of symptoms by a lay person--Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.  

In sum, a preponderance of the evidence is against the claim for service connection for a disorder manifested by numbness of the right index finger and a right arm disorder.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d at 1365.  


ORDER

The application to reopen a claim of service connection for low back pain with right leg symptoms is denied.  

The application to reopen the claim for service connection of a left leg disorder is denied.  

The application to reopen a claim of service connection for a shoulder disorder is denied.  

The application to reopen a claim of service connection for bronchitis is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for numbness of the right index finger is denied.  

Entitlement to service connection for a right arm disorder is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


